Citation Nr: 1624784	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-34 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected anxiety disorder not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than August 30, 2008 for the grant of service connection for anxiety disorder NOS.

REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION


The Veteran had active military service from September 1967 to April 1975. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St, Petersburg, Florida, that granted service connection for anxiety disorder and assigned a 50 percent disability rating effective August 30, 2008. 

In a subsequent rating decision in November 2013, the RO increased the disability rating for anxiety disorder to 70 percent, effective August 30, 2008.  This action did not satisfy the Veteran's appeal.  AB. v. Brown, 6 Vet. App. 35 (1993). 

Additionally, while the Veteran originally requested a hearing, his request was withdrawn according to the May 2015 statement from his representative. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On May 25, 2016 the Board was notified by the Veteran's representative that the appellant died in May 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


